UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CLARA C. CURRY,
Petitioner,

v.

NORFOLK SHIPBUILDING & DRYDOCK
                                                                   No. 96-2573
CORPORATION; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
Respondents.

On Petition for Review of an Order of the Benefits Review Board.
(95-2062)

Submitted: July 29, 1997

Decided: August 25, 1997

Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John H. Klein, RUTTER & MONTAGNA, L.L.P., Norfolk, Virginia,
for Petitioner. Gerard E. W. Voyer, Donna White Kearney, TAYLOR
& WALKER, P.C., Norfolk, Virginia, for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Clara C. Curry appeals the decision of the Benefits Review Board
("Board") affirming the administrative law judge's ("ALJ") order
denying workers' compensation benefits under the Longshore and
Harbor Workers' Compensation Act ("Act"), 33 U.S.C.A. §§ 901-950
(West 1986 & Supp. 1997).1 The only issue in this appeal is whether
substantial evidence supports the ALJ's finding that Curry did not
sustain a work-related injury. We affirm.

On May 25, 1994, Curry was working in the reduction gear room
of the USS Caron washing engines and overhead piping. She claims
she was injured when she fell from the ladder on which she was
standing and broke the fall by grabbing a pipe. Although she felt
some pain in her left arm and shoulder, she continued working. The
next day, she claims she began to feel pain in the same area and when
it worsened, she asked her supervisor for a pass to go to First Aid.
Curry told neither her supervisor nor the doctor who examined her in
First Aid about her alleged accident on May 25.

The next day, Curry went to the emergency room at Sentara Hamp-
ton General Hospital where a doctor ordered x-rays and placed her in
a neck brace. She then visited her family doctor who restricted her
ability to work. Eventually she returned to full duty.
_________________________________________________________________
1 The Board issued no opinion in this case. On September 12, 1996, the
Board sent the parties a notice stating that pursuant to the provisions of
Pub. L. No. 104-134, enacted on April 26, 1996, all appeals to the Board
relating to claims under the Act were deemed to have been affirmed if
the case had been pending before the Board for one year by September
12, 1996. Because Curry's appeal met this criterion, the Board informed
the parties that the ALJ's decision effectively had been affirmed by the
Board on September 1, 1996, for purposes of their rights to obtain review
in this court.

                    2
Valerie Prayer, Curry's co-worker, testified that she and Curry
worked in the same space on May 25, 1994, that there was no ladder
in the work space, and that she did not observe any accident.2 Prayer
said that the next day Curry complained about neck pain and said she
did not know the cause. Curry did not tell Prayer about the alleged
accident until a week or two later.

Another co-worker, Amy King, testified that she worked in the top
level of the engine room of the USS Caron on May 25 and 26, 1994,
while Curry and Prayer were working on the bottom level. She stated
that she did not witness an accident involving Curry and that Curry
did not tell her about any accident.

Section 20(a) of the Act, 33 U.S.C. § 920(a) (1994), establishes a
presumption that a longshoreman's claim is covered by the Act. "To
be entitled to the Section 20(a) presumption . . . , the claimant bears
the burden of proving that he has sustained a harm or pain, and that
working conditions existed or an accident occurred which could have
caused the harm or pain." Caudill v. Sea Tac Alaska Shipbuilding, 25
BRBS 92, 95 (1991); see also Kelaita v. Triple A Machine Shop, 13
BRBS 326, 331 (1981). Where a claimant shows that she has sus-
tained an injury which might be work-related, the injury is presumed
to be linked to her employment. The burden then shifts to the
employer to rebut the presumption with substantial evidence that the
employee's condition was not caused or aggravated by her employ-
ment. See Rajotte v. General Dynamics Corp., 18 BRBS 85, 86
(1986).

The ALJ found that Curry failed to sustain her burden of proving
that an accident happened or that she was injured during an accident.
This court's examination is limited to errors of law and findings of
fact which are not supported by substantial evidence in the record as
a whole. See Voris v. Eikel, 346 U.S. 328, 333-34 (1953). We give
deference to the ALJ's credibility determinations and inferences from
the evidence, even if there are other, more reasonable conclusions that
may be drawn from the record. See See v. Washington Met. Area
Transit Auth., 36 F.3d 375, 380 (4th Cir. 1994); Pittman Mechanical
_________________________________________________________________
2 The record reflects that the room was noisy and although Prayer and
Curry were working in the same room, they could not hear each other.

                    3
Contractors, Inc. v. Director, 35 F.3d 122, 127 (4th Cir. 1994). Under
this deferential standard, we affirm the Board's summary affirmance
of the ALJ's decision because there is substantial evidence to support
the ALJ's findings.

The ALJ noted that Prayer, who was in the best position to observe
Curry and had "no apparent reason to lie," did not see Curry fall and
gave uncontradicted testimony that Curry did not tell her about having
an accident until days later. He also noted that King, who was work-
ing nearby, witnessed no accident. Because the only evidence that
Curry sustained a work-related injury during a fall from a ladder was
Curry's own testimony, and because the ALJ found her testimony to
be incredible, we find that the ALJ's decision was supported by sub-
stantial evidence.

The ALJ also concluded that, although he believed that Curry's
neck pain was real, this injury did not have any other work-related
cause. Curry's medical records report a work-related injury based on
Curry's own statements that she was injured while grabbing an over-
head pipe as she fell from a ladder. No other work-related cause for
her injuries is suggested in the record and, as noted above, the ALJ
found Curry not to be a credible witness.

We find the ALJ's conclusion that Curry's alleged injuries were
not work-related is supported by substantial evidence. Consequently,
we affirm the Board's summary affirmance of the ALJ's decision. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    4